Case 2:19-cv-00789-RSWL-GJS Document 15 Filed 05/10/19 Page 1 of 2 Page ID #:41




   1 Matthew A Rosenthal, Esq. (SBN 279334)
     WESTGATE LAW
   2 16444 Paramount Blvd, Suite 205
     Paramount, CA 90723
   3 T; (818) 200-1497
     F: (818) 869-2208
   4 matt@westgatelaw.com
     Attorneys for Plaintiff,
   5 LAFLOR CALVO
   6
   7                               UNITED STATES DISTRICT COURT
   8           CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
   9 LAFLOR CALVO,                                 Case No. 2:19-cv-00789-RSWL-GJS
                                                   Hon. Ronald S.W. Lew
  10                      Plaintiff,
  11             vs.                               STIPULATION OF DISMISSAL
                                                   WITH PREJUDICE
  12 FLURISH, INC. d/b/a LENDUP,
  13                      Defendant.
  14
                                                   Action Filed: February 1, 2019
  15                                               Trial Date:   None Set
  16
  17            Plaintiff LAFLOR CALVO (“Plaintiff”) and Defendant LendUp Global Inc.,
  18 dba LendUp, incorrectly sued as “Flurish, Inc. dba LendUp” (“Defendant”) hereby
  19 stipulate, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), to the
  20 dismissal of Plaintiff’s claims in this action with prejudice, with each party to bear
  21 its own fees and costs.
  22 DATED: May 10, 2019                    WESTGATE LAW
  23
                                            By:        /s/ Matthew A. Rosenthal
  24                                                     Matthew A. Rosenthal
  25
                                            Attorneys for Plaintiff LAFLOR CALVO
  26
  27
  28
       12947.0001/14867857.1
                                                      STIPULATION OF DISMISSAL WITH PREJUDICE
Case 2:19-cv-00789-RSWL-GJS Document 15 Filed 05/10/19 Page 2 of 2 Page ID #:42




   1
                                           SEVERSON & WERSON
   2 DATED: May 10, 2019
                                           A Professional Corporation
   3
                                           By:         /s/ Rebecca S. Saelao
   4
                                                            Rebecca S. Saelao
   5
   6                                       Attorneys for Defendant LendUp Global Inc.,
                                           dba LendUp, incorrectly sued as “Flurish, Inc.
   7                                       dba LendUp”
   8
   9                           ATTESTATION OF SIGNATURE
  10            I, Matthew A. Rosenthal, am the ECF User whose ID and Password were
  11 used to electronically file this document I hereby certify that the content of this
  12 document is acceptable to the above signatory, whose authorization I obtained to
  13 affix her electronic signature to this document, and she concurs in this filing.
  14
  15 DATED: May 10, 2019                   WESTGATE LAW
  16
                                           By:        /s/ Matthew A. Rosenthal
  17                                                    Matthew A. Rosenthal
  18                                       Attorneys for Plaintiff LAFLOR CALVO
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       12947.0001/14867857.1                     2
                                                      STIPULATION OF DISMISSAL WITH PREJUDICE
